Order insofar as appealed from unanimously reversed on the law with costs and plaintiffs motion for partial summary judgment granted. Memorandum: Supreme Court erred in finding that defendant had raised factual and legal issues requiring a trial with respect to liability. Plaintiff sued for breach of a contract to purchase 4,000 printer assemblies. Defendant conceded that such a contract had been entered into but contended that it had been superseded by subsequent contracts between plaintiff and third parties and that defendant was thereby released from further liability to plaintiff. Defendant failed even to allege, much less show, that there was any agreement by plaintiff to accept new contracts with others for the purpose of satisfying defendant’s contractual obligation, or that plaintiff had otherwise lost its right to enforce the contract. Plaintiff’s motion for partial summary judgment on liability therefore should have been granted. (Appeal from order of Supreme Court, Chautauqua County, Ricotta, J. — summary judgment.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.